IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Mindy Jaye Zied-Campbell,                 :
Dennis John Campbell,                     :
                      Petitioners         :
                                          :
               v.                         :      No. 1537 C.D. 2017
                                          :
Department of Human Services,             :
                      Respondent          :


                                       ORDER

               NOW, May 16, 2019, upon consideration of petitioners’

application for reconsideration/reargument, and respondent’s answer in

response thereto, the application is denied.




                                           MARY HANNAH LEAVITT,
                                           President Judge